                                                               SO ORDERED.


                                                               Dated: November 16, 2018

 1
 2
 3                                                             Eddward P. Ballinger Jr., Bankruptcy Judge
                                                               _________________________________
 4
 5
 6                         UNITED STATES BANKRUPTCY COURT
 7                                   DISTRICT OF ARIZONA
 8
     In re:                                       Chapter 11 Proceedings
 9
     ARCTIC CATERING, INC.                        Case No. 2:18-bk-13118-EPB
10
                                 Debtor.          ORDER APPROVING APPLICATION TO
11
                                                  EMPLOY MAY POTENZA BARAN &
12                                                GILLESPIE PC AS COUNSEL FOR
                                                  DEBTOR NUNC PRO TUNC TO THE
13                                                PETITION DATE
                                                      AS AMENDED BY THE COURT
14
15            On November 9, 2018, Arctic Catering, Inc., the debtor-in-possession (“Debtor”),
     filed its Application to Employ May Potenza Baran & Gillespie, P.C. as Counsel for
16
17   Debtor Nunc Pro Tunc to the Petition Date [Docket Entry 37] (the “Application”).
              The Court having considered the Application, all papers and documents submitted
18
19   in support of the Application; and good cause appearing therefor, it is hereby ORDERED
     as follows:
20
              1.    The Application is GRANTED==========,
                                                   in its entirety. with the exception of movant's
21                  request to file monthly interim fee applications.
              2.    The Debtor is authorized to employ and appoint the Firm nunc pro tunc to
22
     the Petition Date for representation as counsel in this case under Chapter 11 of the
23
     Bankruptcy Code.
24
25
26                         SIGNED AND DATED ABOVE

27
28


 Case 2:18-bk-13118-EPB        Doc 50 Filed 11/16/18 Entered 11/16/18 16:48:21            Desc
                                Main Document Page 1 of 1
